Citation Nr: 0010051	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  94-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
right leg.  

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 60 percent disabling.  

3.  Eligibility for assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.  

4.  Entitlement to service connection for an acquired nervous 
condition to included post-traumatic stress disorder (PTSD).  

5.  Entitlement to a temporary total disability rating for 
hospitalization from November 5, to December 14, 1992.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran's verified active military service includes 
active duty for training from March 14 to 29, 1986, and from 
May 30 to June 13, 1987.  Other military service, reported by 
the veteran, has not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico 
RO.  Originally, the issue of entitlement to a total rating 
based on individual unemployability was a part of the 
veteran's appeal.  However, the Hearing Officer established 
entitlement to this disability in the February 1999 decision.  
This issues of entitlement to service connection for PTSD and 
for a temporary total disability rating based on 
hospitalization from November to December 1992 are the topics 
of the REMAND section of this document.  



FINDINGS OF FACT

1.  On June 15, 1995, prior to the promulgation of a decision 
in the appeal of the claims for service connection for loss 
of use of the right leg and for an increased rating for a low 
back disability, the Board received notification from the 
appellant, that he was requesting a withdrawal of the appeal 
with respect to these issues.  

2.  On December 11, 1998, prior to the promulgation of a 
decision in the appeal of the claim eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, the Board received 
notification from the appellant, that he was requesting a 
withdrawal of the appeal with respect to this issue.  

3.  The record contains a psychiatric evaluation by Rafael M. 
Baez, M.D., which contains a diagnosis of PTSD based on the 
veteran's reports of military service in Vietnam. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met with respect to the claim of 
entitlement to service connection for loss of use of the 
right leg and for an increased rating for a back disability.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).

2.  The criteria for withdrawal of a notice of disagreement 
by the appellant have been met with respect to the claim of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).

3.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawn claims.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant 
withdrew this appeal of entitlement to service connection for 
loss of use of the right leg and for an increased rating for 
a back disability in June 1995.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
these issues and it is dismissed without prejudice.

Likewise, a notice of disagreement may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (1999).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a notice of disagreement filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (1999).  The appellant withdrew the appeal 
with respect to eligibility for financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment in December 1998 .  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to this 
issue and it is dismissed without prejudice.


2.  Service connection for an acquired psychiatric condition, 
to include PTSD.

For the Board to consider a veteran's claim, the veteran must 
submit evidence that the claim is well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim also requires more than just 
mere allegations that the veteran's service, or an incident 
which occurred therein, resulted in illness, injury, or 
death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion. King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service. 38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's currently disability was incurred in 
service. 38 C.F.R. § 3.303(d).  

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).  The Court has held that a PTSD claim is well 
grounded where the veteran has "submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability". Patton v. West, 12 Vet. 
App. 272, 276 (1999), citing Cohen v. Brown, 10 Vet. App. 
128, 136-37 (1997). 

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD. Cohen, at 142 (citing Zarycki 
v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The Board finds that the veteran has presented a well-
grounded claim for service connection for PTSD.  The record 
contains psychiatric evaluation report by Rafael M. Baez, 
M.D., a psychiatrist, that contains a current diagnosis of 
PTSD.  The report indicates that the diagnosis is based on 
the veteran's account of military service in war in Vietnam.  
This document is evidence of each of the three elements of a 
well-grounded claim for PTSD.  However, as discussed below, 
additional development of the evidence is needed concerning 
this claim.


ORDER

The claims for service connection for loss of use of the 
right leg, for an increased rating for a low back disability, 
and for financial assistance in the purchase of an automobile 
or other conveyance and adaptive equipment have been 
withdrawn.  The appeal with regard to these claims are 
dismissed.  

The veteran's claim for service connection for PTSD is well 
grounded.  To this extent only, the appeal is granted.  


REMAND

Additional development is necessary with respect to the 
remaining issue on appeal.  Initially, I note that the 
veteran has reported that the currently has PTSD in relation 
to his Vietnam service.  However, information in the 
veteran's claims folder does not verify that the veteran 
actually had active service during the Vietnam Era, much less 
that he served in Vietnam.  The available service medical 
records are from 1978 to 1990 and indicate service in the 
National Guard.  There has been some reference to possible 
Navy service commencing in the late 1960s.  However, attempts 
by the RO to verify prior service have not clarified the 
situation.  In view of the foregoing, RO should take 
additional action to verify the veteran's dates of military 
service.  

Should the RO determine that the veteran indeed had active 
service during the Vietnam Era, then it should also commence 
development of the claimed stressors with verification with 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) formerly the U.S. Army and Joint Services 
Environmental Support Group.  All information obtained by the 
RO should be associated with the veteran's claims folder.  

With respect to the claim for a temporary total disability 
rating, I note that a rating of 100 percent will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.  In the 
veteran's case, he was hospitalized from November 5, 1992 to 
December 4, 1992 at a VA medical facility.  He was admitted 
due to depression.  The psychiatric diagnoses at discharge 
were depressive disorder, alcohol abuse, cocaine and cannabis 
abuse  A diagnosis of PTSD was ruled out.  Service connection 
has not been established for any of these conditions.  

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment. If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order. 38 C.F.R. § 4.29 (a) 
and (c).  

During the hospital course, the veteran was provided 
medication and occupational, recreational and individual 
therapy.  In addition, he was referred to rehabilitative 
medicine due to his service-connected back disability.  From 
the evidence currently of record it is impossible to 
determine whether the veteran was provided treatment for his 
service-connected back disability in excess of 21 days.  
 
In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should take all appropriate 
action to verify the dates of the 
veteran's active military service.  In 
particular, it should be determined if 
the veteran performed active service 
during the Vietnam Era and if so, the 
actual dates of such service.  

2.  If Vietnam service is verified, the 
RO should take all appropriate action to 
obtain service medical records in 
connection with such service.  

3.  Likewise, if Vietnam service is 
verified, the RO should attempt to verify 
the stressors reported by the veteran.  
The RO should obtain any additional 
information necessary to do this, such as 
information concerning dates, places, 
unit assignments and circumstances of 
alleged stressors experienced during his 
service in Vietnam.  The veteran is 
requested to provide the complete names 
of those persons involved in any 
incidents to which he makes reference.  
Particular emphasis should be given to 
those incidents which the veteran may now 
reexperience through dreams or flashback.  

4.  The information supplied by the 
veteran should be referred to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), formerly the 
U.S. Army & Joint Services Environmental 
Support Group, for verification of the 
incidents which the veteran reports that 
he experienced, for verification of 
whether the veteran's unit engaged in 
combat with the enemy, and for 
verification of the veteran's receipt of 
a Purple Heart or any other combat-
related medal.  Any follow-up action 
requested or suggested by the USASCRUR 
should be performed by the RO.  If the 
record does not contain sufficient 
information for such referral, the record 
should so indicate.  

5.  The RO should afford the veteran a VA 
examination to determine the 
diagnosis(es) of any existing psychiatric 
disorder.  The presence of PTSD, as 
defined by the American Psychiatric 
Association, should be confirmed or ruled 
out.  If PTSD is diagnosed, the 
precipitating stressors should be 
described fully and correlated with 
information received from the service 
department.  The claims folder should be 
made available to the examiner.  

6.  The RO should obtain copies of 
records of treatment - in particular, any 
treatment for the service-connected back 
disability -- during the veteran's 
hospitalization from November to December 
1992.  All evidence received should be 
associated with the veteran's claims 
folder.  

7.  The RO then should review the 
veteran's claims for service connection 
for PTSD and for a temporary total rating 
due to hospitalization  from November to 
December 1992, in light of the additional 
development.  If the benefits sought on 
appeal are not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

